DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 05/25/2022
Claims 1, 8, 15 are amended.
Claims 22 and 23 are newly presented.
Claims 4, 11, 18 are cancelled.
Claims 1, 2, 3, 5, 6, 7, 8, 9, 10, 12, 13, 14, 15, 16, 17, 19, 20, 21, 22, 23 are presented for examination.

Continued Examination
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
 

Response to Arguments
1. The applicant states they have amended the independent claim to recite that the GAN comprises a multi-conditional GAN that controls both the at least one material property and at least one neighborhood connectivity constraints using context-based synthesis derived from computer vision applications.

In response the argument is persuasive. The art of record does not teach “... wherein the GAN comprises a multi-conditional GAN that controls both the at least one material property and at least one neighborhood connectivity constraint using context-based synthesis derived from computer vision applications.”

End Response to Arguments

Allowable Subject Matter
Claims 1, 2, 3, 5, 6, 7, 8, 9, 10, 12, 13, 14, 15, 16, 17, 19, 20, 21, 22, 23 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance

While the art of record teaches the limitations of the claims as outlined in the Office action dated 03/22/2022; none of these references taken either alone or in combination with the prior art of record disclose “... wherein the GAN comprises a multi-conditional GAN that controls both the at least one material property and at least one neighborhood connectivity constraint using context-based synthesis derived from computer vision applications” in combination with the remaining elements and features of the claimed invention. It is for these reasons that the Applicant’s invention defines over the prior art or record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Closest Prior Art
Yang_2019 (Mcirostructural Material Design Via Deep Adversarial Learning Methodology, 4 Jan 2019) teaches both computational material design (CMD) and microstructure characterization and reconstruction (MCR) techniques that use generative adversarial networks (GAN) that are trained to map between latent variables and microsturctures to obtain microstructures with desired material properties (abstract) and teaches that the learning is used to propagate the values of latent variables to obtain microstructural images (page 16 section 3 par 1) which implies context-based material property reconstruction (i.e., inverse problem) but does not explicitly teach context-based synthesis derived from computer vision applications nor that material properties include neighborhood connectivity.

Park_2018 (MC-GAN: Multi-conditional Generative Adversarial Network for Image Synthesis, 15 Aug 2018) teaches multi-conditional GAN (MC-GAN) for contextual image synthesis but does not disclose any explicit relevance to context-based material/microstructure synthesis or control of neighborhood connectivity properties.

Mosser_2017 (Reconstruction of three-dimensional porous media using generative adversarial neural networks, Physical Review E 96, 043309 2017) teaches to use generative adversarial networks to reconstruct high-resolution three-dimensional images of porous media and teaches that connectivity is relevant for the reconstruction of porosity and fluid flow but does not teach “multi-conditional GAN that controls both the at least one material property and at least one neighborhood connectivity constraint using context-based synthesis derived from computer vision applications.”

Denton_2017 (Semi-Supervised Learning with Context-Conditional Generative Adversarial Networks, ICLR 2017) teaches context-conditional approach that uses generative adversarial networks to reconstruct/fill-in a missing image patch and the generator and discriminator are conditioned on the surrounding pixels but does not teach the conditions include material property and at least one neighborhood connectivity constraint.

Chan_2019 (Parametrization of stochastic inputs using generative adversarial networks with application in geology, 9 April 2019) teaches to use GANs and that GANS have convolutional layers and that these convolutional layers are what lead to “huge advances in computer vision.” 

Bostanabad_2016 (Stochastic microstructure characterization and reconstruction via supervised learning, Acta Materialia 103 (2016) teaches to use GAN for microstructure characterization and reconstruction but does not teach to use MC-GAN.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146